People v Fletcher (2017 NY Slip Op 09065)





People v Fletcher


2017 NY Slip Op 09065


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND WINSLOW, JJ.


1479 KA 16-00446

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKEITH FLETCHER, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered July 28, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), defendant contends that the sentence is unduly harsh and severe. We reject that contention. Defendant received the benefit of an advantageous plea agreement in which he pleaded guilty to one count in satisfaction of several pending cases and, despite being rearrested prior to sentencing in violation of County Court's warning, he nonetheless received a lesser sentence than the four-year term of incarceration in the original plea agreement.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court